Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 1 of 18 Page ID #:48




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14                                         Hon. Judge Cormac J. Carney
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 2 of 18 Page ID #:49




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 3 of 18 Page ID #:50




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 4 of 18 Page ID #:51




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 5 of 18 Page ID #:52




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          1
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 6 of 18 Page ID #:53




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          2
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 7 of 18 Page ID #:54




     1
     2
     3
                                                                          ¶
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14                               ¶
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          3
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 8 of 18 Page ID #:55




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          4
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 9 of 18 Page ID #:56




     1
     2
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          5
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 10 of 18 Page ID #:57




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          6
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 11 of 18 Page ID #:58




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          7
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 12 of 18 Page ID #:59




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          8
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 13 of 18 Page ID #:60




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          9
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 14 of 18 Page ID #:61




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          10
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 15 of 18 Page ID #:62




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          11
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 16 of 18 Page ID #:63




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14             
     15
     16             
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          12
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 17 of 18 Page ID #:64




      1
      2
      3             
      4
      5
      6             
      7
      8
      9
     10
     11
     12
     13             
     14
     15             
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          13
Case 8:20-cv-02379-CJC-DFM Document 10 Filed 01/06/21 Page 18 of 18 Page ID #:65




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                          14
